UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-54277 EASTERN WORLD SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Level 39, One Exchange Square 8 Connaught Place Central, Hong Kong (Address of principal executive offices, including zip code.) (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,500,000 as of May 5, 2011. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 2 Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2009 F-1 Statements of Operations for the three and nine months ended September 30, 2010 (Unaudited) F-2 Statements of Cash Flows for nine months ended September 30, 2010 (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 10 PART II. Item 1A. Risk Factors. 10 Item 2. Changes in Securities and Use of Proceeds. 10 Item 6. Exhibits. 11 Signatures 12 Exhibit Index 13 -2- PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. EASTERN WORLD SOLUTIONS INC. (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.00001 par value; 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.00001 par value; 100,000,000 shares authorized, 11,500,000 shares issued and outstanding Additional paid-in capital Deficit Accumulated during the Development Stage ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying condensed notes to interim financial statements. F-1 -3- EASTERN WORLD SOLUTIONS INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF OPERATIONS (Unaudited) From December 18, Three Months Three Months Ended Ended (Inception) March 31 March 31 to March 31, EXPENSES Legal and accounting Travel - State filing fees - - Bank fees 45 Office expense Total Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense - ) ) Total Other Income (Expense) - ) ) LOSS BEFORE TAXES ) ) ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER SHARE $ nil $ nil $ nil WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED See accompanying condensed notes to interim financial statements. F-2 -4- EASTERN WORLD SOLUTIONS INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF CASH FLOWS (Unaudited) From December 18, Three Months Three Months Ended Ended (Inception) March 31 March 31 to March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operations: Increase in accrued interest, related party - Decrease in accounts receivable - - Decrease in prepaid expenses - - Increase in accounts payable and accrued expenses - Net cash used by operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowing, related party - Proceeds from sale of stock Principal payments on related party debt ) Net cash provided by financing activities - - NET INCREASE FOR PERIOD ) ) CASH at Beginning of period CASH - End of period $ $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest paid $
